COURT OF APPEALS
                               EIGHTH DISTRICT OF TEXAS
                                    EL PASO, TEXAS
                                           §

  KAIRI SHOREA JERRIGAN,                        §               No. 08-18-00086-CR

                            Appellant,          §                 Appeal from the

  v.                                            §                143rd District Court

  THE STATE OF TEXAS,                           §              of Ward County, Texas

                             State.             §            (TC# 17-06-05848-CRW)

                                                §

                                          ORDER

       The Court GRANTS the Appellant’s fourth motion for extension of time within which to

file the brief until February 21, 2019. NO FURTHER MOTIONS FOR EXTENSION OF TIME

TO FILE THE APPELLANT’S BRIEF WILL BE CONSIDERED BY THIS COURT.

       It is further ORDERED that the Hon. Robert V. Garcia, Jr., the Appellant’s attorney,

prepare the Appellant’s brief and forward the same to this Court on or before February 21, 2019.


              IT IS SO ORDERED this 24th day of January, 2019.


                                                    PER CURIAM


Before McClure, C.J., Rodriguez and Palafox, JJ.